Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 12/14/2021
Claims 1-84, 91 and 98 have been cancelled
Claims 85-90, 92-97 and 99-104 have been submitted for examination
Claims  85-90, 92-97 and 99-104 have been allowed
Allowable Subject Matter
1.	Claims 85-90, 92-97 and 99-104 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to quasi-cyclic low density parity check (LDPC) coding. The processing method for LDPC coding includes: determining, according to a data feature of an information bit sequence to be encoded, a processing strategy for the quasi- cyclic LDPC coding according to a data feature of an information bit sequence to be encoded; and performing, according to the processing strategy and based on a base matrix and a lifting size, the quasi-cyclic LDPC coding and rate matching output on the information bit sequence according to the processing strategy, a base matrix and a lifting value. This technical solution is able to improve adaptability and flexibility of the quasi-cyclic LDPC coding.

The prior art of record for example YUE teaches Construction of base matrices for quasi-cyclic (QC)-low density parity-check codes (LDPC) using two novel metrics are described. Design constraints based on a local girth and a local minimum approximate cycle extrinsic message degree (ACE) of variable nodes in the base matrix are employed. In particular, various local girth 
30 	
However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 85 (allowable features are emphasized)  
“A processing method for quasi-cyclic low density parity check (LDPC) coding, comprising: determining, according to a data feature of an information bit sequence to be encoded,  one or more characteristics of the quasi-cyclic LDPC coding and a base matrix to perform the quasi-cyclic LDPC coding, wherein the one or more characteristics includes a maximum number of systematic columns used for the quasi-cyclic LDPC coding, and wherein the maximum number of systematic columns used for the quasi-cyclic LDPC coding is a difference between a total number of columns and a total number of rows of the base matrix of the quasi-cyclic LDPC coding; and performing, according to one or more characteristics and based on  the base matrix and a lifting size, the quasi-cyclic LDPC coding.”.
	Claims 86-90 depend from claim 85, are also allowable.
	Claims 92 and 99 and 102 are allowable for the same reasons as per Claim 85.
	Claims 93-97 depend from claim 92, are also allowable.
	Claims 100 and 101 depend from claim 99, are also allowable.
	Claims 103 and 104 depend from claim 99, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112